Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in a telephone interview with Ruthleen Uy on 12/7/2021. During the telephone conference, applicant’s representative has agreed and authorized the examiner to further amend claims 1, 13, 20 on the amendment dated 11/22/2021.
Claims
1.	(Currently Amended) A method comprising:
receiving, by a token relay system from a token relay service endpoint, a first request for an access token for enabling a client to access a resource, wherein the token relay system is a confidential client of a token issuer system, wherein the first request for the access token for enabling the client to access the resource received by the token relay system comprises scopes information identifying one or more authorization scopes associated with the requested access token, wherein the scopes information is configured for each client of a plurality of clients and stored in a memory location; 
responsive to receiving the first request, determining, by the token relay system, that the client is known to the token relay system;
verifying, by the token relay system, that the client is authorized to request the access token based on information in the received first request;
responsive to verifying that the client is authorized to request the access token, transmitting, from the token relay system to the token issuer system, a second request requesting the access token on behalf of the client; 
receiving, by the token relay system from the token issuer system, the access token issued by the token issuer system in response to the second request; and
 via the token relay service endpoint. 

13.	(Currently Amended) A non-transitory computer readable storage medium storing a plurality of instructions executable by one or more processors of a token relay system, wherein the plurality of instructions when executed by the one or more processors causes the one or more processors to perform processing comprising: 
requesting, by a token relay service endpoint, a token from a token issuer authority on behalf of a client, wherein the token relay system is a confidential client of the token issuer authority, wherein the request for the token comprises scopes information identifying one or more authorization scopes associated with the requested token, wherein the scopes information is configured for each client of a plurality of clients and stored in a memory location;
responsive to the requesting, determining that the client is known to the token relay system;
verifying that the client is authorized to request the token;
responsive to verifying that the client is authorized to request the token, transmitting a second request requesting the token on behalf of the client;
receiving an access token issued by the token issuer authority; and
communicating the access token received from the token issuer authority to the client, wherein the access token communicated to the client is associated with the scopes information configured for the client and enables the client to access a resource via the token relay service endpoint.

20.	(Currently Amended)  A token relay system comprising: 
one or more processors; and 
a memory storing a plurality of instructions executable by the one or more processors, wherein the plurality of instructions when executed by the one or more processors causes the one or more processors to perform processing comprising:
receiving, from a token relay service endpoint, a first request from a non-confidential client for an access token for enabling the non-confidential client to access a resource, the first request including information identifying a scope for which the access token is requested, wherein the token relay system is a confidential client of a token issuer system, wherein the first request comprises scopes 
responsive to receiving the first request, determining, by the token relay system, that the client is known to the token relay system;
verifying, by the token relay system, that the client is authorized to request the access token based on information in the received first request;
responsive to verifying that the client is authorized to request the access token, transmitting to the token issuer system, a second request requesting the access token on behalf of the non-confidential client for the scope identified in the first request; 
receiving, from the token issuer system, the access token issued by the token issuer system in response to the second request; and
communicating, to the non-confidential client, the access token received from the token issuer system, wherein the access token communicated to the non-confidential client is associated with scopes information configured for the non-confidential client and enables the non-confidential client to access the resource via the token relay service endpoint.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R TURCHEN whose telephone number is (571)270-1378. The examiner can normally be reached Monday-Friday: 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on 571-270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES R TURCHEN/Primary Examiner, Art Unit 2439